      Case: 1:20-cv-06006 Document #: 22 Filed: 12/28/20 Page 1 of 2 PageID #:639




Gwendolyn Barlow
IL ARDC # 6274519
P.O. Box 5829
Buffalo Grove, IL 60089
Attorney for Raymond Ervin

                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Sarina Ervin,                         )
                                      )
Petitioner,                           )      Case No. 1:20-cv-06006
                                      )      Judge Jorge L. Alonso
                                      )      Mag. Judge Beth W. Jantz
vs.                                   )
                                      )
                                      )
Raymond Ervin,                        )
                                      )
Respondent.                           )


RESPONDENT MOTION FOR EXTENSION OF TIME TO FILE NOTICE OF APPEAL
             AWARDING ATTORNEYS COSTS AND FEES


        Respondent Raymond Ervin (“Raymond”) hereby requests an extension of time to file his
Notice of Appeal for Awarding Attorneys Costs and Fees for good cause or excusable neglect
pursuant to Fed. R. App. P. 4(a)(5) and states as follows:

1.      Raymond had been represented by Counsel, Gwendolyn M. Barlow, in the
aforementioned case through Petitioner’s Motion for Costs and Fees.

2.      The District Court granted Petitioner’s Motion and the order was entered on the district
court's civil docket November 30, 2020.

3.      Counsel Barlow, due to health reasons, is no longer able to represent Raymond and must
withdraw. Consequently, Raymond needs time to obtain new counsel regarding the appeal of
awarded Attorneys costs and fees.




                                                 1
      Case: 1:20-cv-06006 Document #: 22 Filed: 12/28/20 Page 2 of 2 PageID #:640




        For the foregoing reasons, Respondent Raymond Ervin respectfully requests that the
Court grant his Motion For Extension Of Time To File Notice Of Appeal Awarding Attorneys
Costs And Fees.

Dated: December 28, 2020


By:     s/Raymond N. Ervin

s/ Gwendolyn M. Barlow

Gwendolyn M. Barlow
P.O. Box 5829
Buffalo Grove, IL 60089
(847) 204-0416 Phone (847) 465-1910 Facsimile
 barlowervin727@gmail.com
ARDC # 6274519
Attorney for Raymond Ervin, Respondent




                                CERTIFICATE OF SERVICE
        This is to certify that the foregoing RESPONDENT MOTION FOR EXTENSION OF
TIME TO FILE NOTICE OF APPEAL AWARDING ATTORNEYS COSTS AND FEES, with
exhibits, was e-filed through ECF and electronically served on December 28, 2020 to:
               Matthew Elster
               161 North Clark Street, Suite 3000
               Chicago, IL 60601
               mdelster@beermannlaw.com

               Attorney for Petitioner




                                               2
